OPINION — AG — **** RIVER BED FUND — TRANSFER OF MONEYS FROM COMMON SCHOOL PERMANENT FUND **** THE COMMISSIONERS OF THE LAND OFFICE, UNDER ALL APPLICABLE LAW, CAN LEGALLY REMOVE OR TRANSFER FROM THE COMMON SCHOOL PERMANENT FUND THOSE MONEYS DERIVED FROM THE SALE OF SAND AND GRAVEL AND OIL AND GAS LEASES, DELAY RENTALS AND ROYALTIES FROM LANDS UNDERLYING RIVERS AND STREAMS IN THE STATE WHICH WERE CONSIDERED TO BE NAVIGABLE AND DEPOSIT SUCH MONEYS IN ANOTHER AND DIFFERENT FUND, TO BE DESIGNATED "RIVER BED FUND", OR SOME OTHER APPROPRIATE NAME CHOSEN BY THE COMMISSIONERS OF THE LAND OFFICE. CITE: OPINION NO. 69-242, ARTICLE XI, SECTION 1, ARTICLE XI, SECTION 2, 64 O.S. 1951 289 [64-289] (W. J. MONROE)